Citation Nr: 1012762	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  09-09 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1318. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late Veteran served on active duty from November 1943 to 
August 1945.  He served in the European Theater of 
Operations during World War II and his military decorations 
include the Purple Heart Medal for wounds received in combat 
against enemy forces.  The appellant in the current appeal 
is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the 
appellant's claim for service connection for the cause of 
the Veteran's death and DIC under 38 U.S.C. § 1318.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 2008 at age 82; metastatic 
prostate cancer was his immediate cause of death, with 
atrial fibrillation, anemia, a thoracic aortic aneurysm, and 
hypertension being significant medical conditions 
contributing to his death.   

2.  At the time of the Veteran's death, service connection 
was in effect for amputation at the proximal third of the 
left leg (i.e., below-the-knee amputation), right leg strain 
and arthritis, and bilateral hearing loss.  These 
disabilities were not causal or contributing factors to the 
Veteran's death.

3.  The cause of the Veteran's death was not manifested 
during active service or for many years thereafter, nor was 
it otherwise causally related to active service or to a 
service-connected disability.

4.  The Veteran was not evaluated as being totally disabled 
as a result of a service-connected disability for 10 
continuous years immediately preceding death and was not 
rated as being totally disabled continuously for a period of 
no less than five years from the date of discharge from 
active duty; he also was not a former prisoner of war who 
died after September 30, 1999.


CONCLUSIONS OF LAW

1.  The Veteran's service-connected disabilities did not 
substantially or materially contributed to his death, and 
his death was not caused by a disability incurred in or 
aggravated by active service, or by any disability 
proximately due to, or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2009).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. § 
1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance of Act of 2000 (VCAA) and the 
duty to assist.

The Board notes that in accordance with the VCAA, VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his/her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Additionally, in the subsequent case of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), 
the Court held that adequate notice must also include 
informing the claimant of (4) degree of disability; and (5) 
effective date.  Furthermore, in the context of a claim for 
service connection for cause of death/dependency and 
indemnity compensation (DIC) benefits, statutory notice must 
include: (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service connected (predicated on the contentions or theory 
of service connection advanced by the veteran's survivor).  
38 U.S.C.A. § 5103(a).  See Hupp v. Nicholson, 21 Vet. App. 
342 (2007).

The appellant's claim for VA compensation for service 
connection for the Veteran's cause of death was received by 
VA in April 2008.  In response, she was furnished with a 
letter issued in July 2008, prior to initial adjudication of 
the claim, which satisfies the duty to notify provisions 
with respect to the aforementioned elements mandated in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, 
the April 2008 notice letter is defective in that it did not 
provide notice to the appellant with respect to the two 
elements listed in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490 (2006) and the three elements listed in Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  No further notice 
was sent to the appellant to correct these defects.  While 
acknowledging this defects, the Board finds that they do not 
result in any prejudice to the appellant.  With respect to 
the notice defects as they pertain to Dingess/Hartman, as 
this decision is denying the appellant's claim on appeal, 
the issues of ratings and effective dates assigned for 
awards of VA compensation are rendered moot.  With respect 
to the elements mandated by Hupp, which is (1) a statement 
of the conditions, if any, for which the late Veteran was 
service connected at the time of his death, (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition, and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based 
on a condition not yet service connected (predicated on the 
contentions or theory of service connection advanced by the 
Veteran's survivor), although no actual notice was provided 
with respect to this elements, the Board finds that no 
prejudice to the appellant comes as a result because the 
record reflects that the appellant had actual knowledge of 
the Veteran's service-connected disabilities at the time of 
his death and the evidence required to substantiate her 
claim for service connection for the Veteran's cause of 
death.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  Specifically, the Board notes that the appellant's 
primary theory of service connection, as advanced in her 
written contentions, is that the Veteran's death as a result 
of prostate cancer with cardiovascular disease as a 
contributing factor in his death was related to years of 
unceasing physical stress imposed upon his heart and 
internal systems from having to compensate for his service-
connected amputation of the left proximal third of his 
tibia.  Knowing that she had to demonstrate such a 
relationship between the late Veteran's service-connected 
left lower extremity amputation and the terminal prostate 
cancer and cardiovascular disease that caused his death, she 
has submitted written statements attesting to her personal 
knowledge of the Veteran's life of hard physical labor as a 
dairy farmer and the additional physical effort he needed to 
expend to pursue this vocation in the absence of his left 
foot and part of his left lower extremity.  She also 
displayed knowledge of the laws and regulations that were 
pertinent to her claim, as she cites to the provisions of 38 
C.F.R. § 3.310(c) (which provides for the presumption of 
service connection for ischemic heart or other 
cardiovascular disease for a veteran who has a service-
connected amputation of one lower extremity at or above the 
knee) as the basis to support her assertion that the 
cardiovascular disease that contributed to the Veteran's 
death was related to his service-connected amputated lower 
extremity.  In view of the foregoing action from the 
appellant, the Board finds that she has demonstrated actual 
knowledge of the Veteran's service-connected disabilities at 
the time of his death and the kinds of evidence required to 
substantiate her claims for cause of death and DIC benefits, 
such that the defect in VCAA notice with respect to Hupp 
produces no prejudice.  In any case, the Board further notes 
that in her September 2008 Notice of Disagreement that 
initiated the present appeal, she has expressly waived her 
rights under the VCAA.  In this regard, the Board notes that 
the appellant has elected to waive this right while having 
the aid of representation in the present appeal.  See 
Janssen v. Principi, 15 Vet. App. 370 (2001).  Thus, in view 
of the foregoing discussion, the Board concludes that VA's 
duty to notify in this case is satisfied.  

In addition, the Board finds that the duty to assist the 
appellant has been satisfied.  All relevant records that are 
obtainable have been associated with the Veteran's claims 
file and were reviewed by both the RO and the Board in 
connection with his claim.  In this regard, the late 
Veteran's service personnel and treatment records and his 
relevant post-service treatment records from VA and private 
healthcare providers for the period from 1945 - 2008, 
including his March 2008 death certificate listing those 
conditions which caused or contributed to his death, have 
been obtained and associated with the evidence.  
Furthermore, the appellant affirmed in July 2008 that she 
had no other information or evidence to submit to VA to 
substantiate her claim.

In a February 2010 statement, the appellant's representative 
requested that VA refer the claim to an independent medical 
examiner (IME) for an opinion.  However, as will be 
discussed below in the reasons and bases portion of this 
decision, the issue on appeal does not involve a question of 
such medical complexity or controversy that would warrant 
referral for an IME opinion.  See 38 C.F.R. § 3.328(a) 
(2009).  Furthermore, the Board finds that the clinical and 
documentary evidence presently of record is sufficient to 
decide the claim on appeal and to refer the matter for an 
IME opinion would constitute an unnecessary and inefficient 
use of limited VA resources.  

To the extent that the appellant contends that referral of 
this case for a VA examiner's opinion is warranted, in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that such development is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this 
case because all four elements of the above test, as 
prescribed by the Court in McLendon, have not been met.  As 
will be further discussed below, the only evidence 
indicating that the late Veteran's fatal prostate cancer, 
atrial fibrillation, anemia, thoracic aortic aneurysm, and 
hypertension are related to his military service is the 
appellant's own lay statements asserting that they were 
secondarily related to the Veteran's service-connected 
disabilities.  There is no objective clinical evidence 
showing that the medical conditions that caused the 
Veteran's death were manifested in service or within the 
presumptive period following his separation form service, or 
that they were otherwise etiologically associated with his 
service-connected disabilities.  While the appellant is 
competent to report on matters relating to observable 
phenomena such as outwardly displayed physical symptoms and 
the viewable effects that the Veteran's amputation imposed 
upon his daily routine, she is not competent to present 
opinions regarding matters of medical causation as she lacks 
the necessary medical training to do so.  See Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, her lay statements, by 
themselves, are insufficient to trigger VA's duty to provide 
an examination for purposes of obtaining a nexus opinion.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  The 
Board finds that the objective evidence of record is 
sufficient to decide the case.  The Board thus concludes 
that referral of the case for an IME or VA opinion is not 
warranted.  

In view of the foregoing discussion, the Board concludes 
that the appellant has had adequate opportunity to present 
evidence and argument in support of her claim for § 1318 DIC 
benefits and service connection for the Veteran's cause of 
death and that there has been sufficient development of the 
record to adjudicate the claim on the merits.  A remand for 
further evidentiary development is therefore unnecessary.  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant or on her behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece 
of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(a.)  Entitlement to service connection for the cause of the 
Veteran's death.

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  
The cause of the Veteran's death will be considered to be 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis 
has been made of all the facts and circumstances surrounding 
the death of the Veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).

For a service-connected disability to be considered the 
principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause 
death; that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease and cancer, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The Veteran's claims file shows that he died in March 2008 
at age 82.  His death certificate shows that his immediate 
cause of death was metastatic prostate cancer, with atrial 
fibrillation, anemia, a thoracic aortic aneurysm, and 
hypertension named as significant conditions that 
contributed to his death.  A review of the Veteran's claims 
folder shows that service connection was established for 
amputation at the proximal third of the left leg, right leg 
strain and arthritis, and bilateral hearing loss during his 
lifetime.  

The Veteran's service treatment records show that his blood 
pressure and cardiovascular system were normal and that his 
chest X-ray was negative for any heart abnormality on 
physical examination during induction into service in 
October 1943.  During service, a below-the-knee amputation 
of the proximal third of his left lower extremity was 
performed to removed that part of his left leg that was 
damaged beyond recovery after he sustained a blast injury 
when he stepped on an enemy land mine in February 1945.  
Examination of his genitourinary system in March 1945 was 
negative for any abnormalities with regard to his prostate.  
Examination in August 1945 shows normal cardiac shadow on 
fluoroscopic examination of his chest.  His blood pressure 
and cardiovascular system were normal and no anemia or heart 
rhythm abnormalities were noted during service and on 
separation from active duty in August 1945.

The Veteran's post-service medical records show, in 
pertinent part, that his prostate and cardiovascular system 
were normal, with normal blood pressure and no evidence of 
heart arrhythmia or anemia on VA examination in December 
1946.  Thereafter, the earliest clinical evidence in the 
claims file demonstrating prostate cancer, atrial 
fibrillation, anemia, thoracic aortic aneurysm, or 
hypertension are VA and private medical treatment reports 
dated in 2004, nearly 60 years after the Veteran's 
separation from active duty.  Of note is the report of a 
February 2002 private medical examination, which shows that 
even at this late date none of the medical conditions that 
caused the Veteran's death in March 2008 were observed to 
have been present.  Specifically, the February 2002 
examination report shows that he had no history of cancer, 
hypertension, myocardial infarction, valvular heart disease, 
skipped heartbeats or palpitations, or anemia.  The Veteran 
stated at the time that he never had a prostate examination 
and had never been diagnosed with cancer.  On clinical 
evaluation in February 2002, his blood pressure was normal 
and his heart displayed regular rate and rhythm with no 
murmurs detected.  The Board finds that the lengthy time 
period since service without clinical evidence of diagnosis 
or treatment of the medical conditions that caused the 
Veteran's death is evidence that weighs heavily against 
finding that such medical conditions had their onset during 
his period of active duty.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

In view of the foregoing factual discussion, the Board 
concludes that the metastatic prostate cancer, atrial 
fibrillation, anemia, thoracic aortic aneurysm, and 
hypertension which were listed as medical conditions causing 
or contributing to the Veteran's death did not have their 
onset during his period of active service, such that they 
could be service-connected on a direct basis under 38 C.F.R. 
§ 3.303.  Furthermore, the Board finds that the prostate 
cancer and hypertension were not present or otherwise 
manifest to a compensably disabling degree within one year 
following his discharge from service in August 1945, such 
that they could be service-connected on a presumptive basis 
under 38 C.F.R. §§ 3.307, 3.309.  Lastly, the absence of 
clinical evidence of prostate cancer, atrial fibrillation, 
anemia, thoracic aortic aneurysm, and hypertension until 
nearly 60 years had elapsed following the Veteran's 
separation from active duty weighs against linking these 
medical conditions with his period of military service. 

The Board acknowledges the appellant's contention that 38 
C.F.R. § 3.310(c) provides a basis to service-connect the 
Veteran's hypertension, atrial fibrillation, and thoracic 
aortic aneurysm as cardiovascular diseases secondarily 
related to his service-connected left lower extremity 
amputation.  However, the Board notes that there are 
specific aspects of the Veteran's left lower extremity 
amputation that distinguish it from the provisions of this 
regulation, such that service connection on the basis of 38 
C.F.R. § 3.310(c) cannot be granted.  38 C.F.R. § 3.310(c) 
states that ischemic heart disease or other cardiovascular 
disease developing in a veteran who has a service-connected 
amputation of one lower extremity at or above the knee 
(emphasis added) or service-connected amputations of both 
lower extremities at or above the ankles (emphasis added), 
shall be held to be the proximate result of the service-
connected amputation or amputations.  In the present case, 
at the time of the Veteran's death he was service-connected 
for amputation of a single lower extremity, his left leg, 
which was amputated below the knee.  As the facts pertaining 
to his service-connected left leg amputation are outside of 
the parameters contemplated in 38 C.F.R. § 3.310(c), this 
regulation is inapplicable to this case and may not be used 
as a basis to service-connect the atrial fibrillation, 
thoracic aortic aneurysm, and hypertension that contributed 
to his death.  The Board regrets that it cannot allow the 
appellant's claim on this basis, but the language of 38 
C.F.R. § 3.310(c) strictly limits its application to only 
the specifically prescribed set of circumstances regarding 
single or bilateral lower extremity amputations described 
above and the Board has neither the authority nor the 
discretion to exceed these regulatory boundaries. 

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, the Federal Circuit has 
determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); 38 C.F.R. § 3.303(d) (2009).  A review of the 
Veteran's post-service medical records, however, shows no 
objective opinion or clinical evidence that attributes his 
metastatic prostate cancer, atrial fibrillation, anemia, 
thoracic aortic aneurysm, and hypertension to his military 
service, or links them to his service-connected disabilities 
(i.e., amputation at the proximal third of the left leg, 
right leg strain and arthritis, and bilateral hearing loss).  

The Board notes that the appellant has submitted several 
written statements attesting to the Veteran's lifetime of 
hard physical labor as a dairy farmer and her assertion that 
the rigors of his vocation, combined with the additional 
hardship of having to perform his labors with only one fully 
intact leg, imposed a degree of  physical stress upon his 
heart and internal systems that was outside the norm for 
other men engaged in the same livelihood who did not have to 
compensate for a missing limb, and therefore compromised his 
constitution and predisposed him to develop the prostate 
cancer, atrial fibrillation, anemia, thoracic aortic 
aneurysm, and hypertension, which ultimately contributed to 
his death at age 82.  However, as previously stated, there 
is no clinical evidence of record that objectively links the 
Veteran's cause of death to his service-connected left leg 
amputation in this manner.  While the appellant is certainly 
competent to testify about the observable physical burdens 
imposed upon the Veteran's daily farm work routine by his 
left leg amputation and the observable physical actions that 
he undertook to adapt to his situation and compensate for 
his missing limb during a period of over 60 years, she is 
not competent to state that the decades of bodily stress 
associated with these ultimately produced the metastatic 
prostate cancer, atrial fibrillation, anemia, thoracic 
aortic aneurysm, and hypertension that caused or contributed 
to his death.  To the extent that the appellant asserts that 
her own personal knowledge of medicine and the Veteran's 
medical condition and history are sufficient in and of 
themselves to provide a basis to associate the Veteran's 
service-connected disabilities with his death, the Board 
notes that there is nothing in the record that indicates 
that she is a medical professional.  Because she lacks the 
requisite medical training to have the expertise to make 
medical diagnoses or provide opinions on matters regarding 
medical causation and etiology, her statements in this 
regard are therefore not entitled to any probative weight.  
See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  While the Board is 
cognizant of the late Veteran's honorable and heroic service 
in the defense of his country and is sympathetic to his 
widow the appellant's situation, her personal belief in the 
existence of a relationship between the cause of the 
Veteran's death and his military service, no matter how 
sincere, is not probative of a nexus to service if 
unsupported by objective medical evidence.  See Voerth v. 
West, 13 Vet. App. 117, 119 (1999).  

In view of the foregoing discussion, the Board must deny the 
appellant's claim of entitlement to service connection for 
the Veteran's cause of death as the preponderance of the 
evidence weighs against her claim.  Because the evidence in 
this case is not approximately balanced with respect to the 
merits of the claim, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



(b.)  Entitlement to DIC under 38 U.S.C. § 1318.

Where a Veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Under 38 U.S.C.A. § 1318(a) (West 2002), benefits 
are payable to the surviving spouse of a "deceased Veteran" 
in the same manner as if the death were service-connected.  
A "deceased Veteran" is a Veteran who dies not as the result 
of the Veteran's own willful misconduct, and who either was 
in receipt of compensation, or for any reason (including 
receipt of military retired pay or correction of a rating 
after the Veteran's death based on clear and unmistakable 
error) was not in receipt of but would have been entitled to 
receive compensation, at the time of death for service-
connected disabilities rated totally disabling.  The 
service-connected disabilities must have either been rated 
totally disabling continuously for 10 or more years 
immediately preceding death; continuously rated totally 
disabling for at least five years from the date of the 
Veteran's separation from service; or the Veteran must have 
been a former prisoner of war who died after September 30, 
1999, and the disability was rated totally disabling 
continuously for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318 (2009).  
The total rating may be schedular or based on 
unemployability.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 
(2009); Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003).

In this case, at the time of the Veteran's death he was 
service-connected for amputation at the proximal third of 
the left leg (rated 40 percent disabling from August 1945), 
right leg strain and arthritis (rated 10 percent disabling 
from June 2006), and bilateral hearing loss (rated 60 
percent disabling from June 2006).  At the time of his 
death, the combined rating for these service-connected 
disabilities was 80 percent from June 2006, and he was in 
receipt of a total rating for individual unemployability due 
to service-connected disabilities (TDIU), effective June 
2006, predicated on the date of receipt of his successful 
application to reopen his previously denied claims for 
service connection for bilateral hearing loss and right leg 
arthritis and his original claim for a TDIU.  As previously 
stated, he died in March 2008, less than two years later.  
As the Veteran was not rated totally disabled for his 
service-connected disabilities continuously for 10 or more 
years immediately preceding death, much less rated totally 
disabling continuously for at least five years from the date 
of his separation from service, the Board finds that the 
"totally disabling" requirement under 38 U.S.C.A. § 1318 and 
38 C.F.R. § 3.22 has not been met.  Additionally, the 
Veteran was not a former prisoner of war who died after 
September 30, 1999.  Although the late Veteran died in March 
2008, and he was a decorated combat veteran of World War II 
who was wounded in action, his service records show that he 
was never captured by enemy forces and was never a prisoner 
of war.  Accordingly, the appellant's claim under 38 
U.S.C.A. § 1318 must be denied for lack of legal merit.  
Cacalda v. Brown, 9 Vet. App. 261 (1996) (holding that, 
where the law, and not the evidence, is dispositive, the 
appeal should be terminated for lack of legal merit or 
entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board notes that the Veteran had previously filed his 
original claim for service connection for bilateral hearing 
loss and a right leg disability in May 1999, which was 
denied by the RO in an unappealed and final rating decision 
dated July 1999.  He later reopened his claim in June 2006 
and was ultimately granted service connection for these 
disabilities.  In her March 2009 substantive appeal, the 
appellant appears to contend that had the Veteran been 
awarded service connection for his right leg and hearing 
loss at that time he filed his original claim for VA 
compensation for these disabilities in May 1999, there would 
have been a basis for a TDIU award extending back to May 
1999.  In this regard, she contends that the Veteran's TDIU 
award could and should have been made effective back to at 
least 1990, as she reported that the Veteran had been 
"starting to slow down in the fields" as a dairy farmer as 
early as 1990.  However, even if his TDIU award was in 
effect since May 1999, there would still be no basis to 
allow the appellant's claim for DIC as the TDIU would have 
been in continuous effect for less than 9 years at the time 
of the Veteran's death in March 2008, and therefore would 
not meet the minimum 10-year requirement as prescribed by 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  In any case, to 
the extent that the appellant contends in her March 2009 
substantive appeal that the Veteran's diminished 
occupational capacity was noticeably manifest by 1990, such 
that he could and should have been awarded a TDIU effective 
from 1990 on this basis, she contradicts her assertion that 
the Veterans was individually unemployable as early as 1990 
when she reported that at the time "(She and the Veteran) 
still worked our farm with horses and did almost everything 
ourselves," thereby indicating that he was still capable of 
performing a degree of gainful work-related activity.   

In view of the foregoing discussion, the Board must 
unfortunately deny the appellant's claim for DIC benefits.  
As the preponderance of the evidence is against her claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Dependency and Indemnity Compensation under 38 U.S.C. § 1318 
is denied. 



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


